department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number date date contact number uiil code tax years employer_identification_number form required to be filed dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil code legend applicant business date founder state dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were formed as a not-for-profit corporation under state law in you amended and restated your articles of incorporation in to include the following purpose clause applicant is formed exclusively for educational and scientific purposes within the meaning of sec_501 of the internal_revenue_code or corresponding section of any future federal tax code your amended and restated articles do not include any other language relating to sec_501 although you included a clause directing assets to a sec_501 organization in the event of a dissolution in your original articles your amended and restated articles superseded the original articles the amended articles thus do not include a dissolution clause your bylaws and your form_1023 narrative description of activities state that you are a non-profit non-partisan alliance of community leaders organizations community activists families and individuals that serves as a national institutional catalyst for positive social change and political advancement in healthcare and educational issues and concerns your primary purpose is to analyze healthcare and education issues of common concern to consumer communities especially the family network and develop strategies for espousing and advocating an informed perspective before the various levels of government the private sector and other relevant healthcare and educational institutions your initial information submission describes two primary types of activities the first involves conducting surveys of local health_plans medical groups and educational organizations information from the surveys will be used to assist such organizations in advancing the practice of patient- and family-centered care and advancing the practice of research-based best practices in instituting quality education at the elementary and secondary levels you state that based on the survey findings you will be able to offer a variety of assistance including consulting webinars and networking opportunities securing organizations’ participation at national seminars with patient family leaders providing start-up funds for special projects advancing the practice of research-based best practices in instituting quality education at the elementary and secondary level sec_1 establishing partnerships with you describe the second primary activity as focusing on healthcare organizations and educational organizations and disparities in health and education-similarities in quality needs in this effort you describe your role as hosting patient self-management sessions distributing consumer family-centered materials convening workshops and seminars recruiting and training fellows who will function as advisors to healthcare and educational organizations and serve as a stream for your potential board members developing a healthy eating program for schools and developing a quality-healthcare related program your initial application stated that your goals are to e e e e e establish a one-day conference of workshops and seminars designed to promote a national agenda on healthcare and education establish a web-based faq to give consumers the ability to develop specific questions targeting health and education concerns develop coordinate and convene workshops and trainings to consumer communities about varied healthcare and educational issues and concerns function as a center-based program for consumers to preventative information about heaithcare and education needs employ and or train healthcare and education staff and volunteers in you provided additional information about your actual past and present activities which include e e e e e providing brochures about health literacy to participants at a conference on infant mental health providing financial sponsorship for a week-long health wealth and wellness week where founder also conducted two presentations providing financial support for healthy refreshments to participants in a weekly meeting to promote healthy lifestyles of african american women between the ages of providing financial and script support for a documentary run by another organization in state corresponding with another organization about its work improving education overseas you also provided updated information about your planned activities including speaking about childhood obesity at an annual public health conference acting as support group coordinator for biweekly meetings for young offenders serving as project coordinator for a high school essay contest about childhood obesity serving as project coordinator for a film documentary about childhood obesity your bylaws state that you are governed by a board_of directors of at least three but no more than six vacancies are filled by the board with the recommendation of the executive director your bylaws inciude additional conflict of interest provisions any member of the board_of applicant who has a financial personal or official interest in or conflict or appearance of a conflict with any matter pending before the board_of such nature that it prevents or may prevent that member from acting on the matter in an impartial manner will offer to the board to voluntarily excuse him herself and will vacate his seat and refrain from discussion and voting on said item you acknowledge that you share an office address telephone fax and email address with business a taxable entity you also submitted a letter on date using business’s letterhead however you represented that none of your officers directors or employees has a business or other connection to business and that you do not receive funding or other sources of support from business you state you intend to receive your funding primarily through gifts grants and contributions from the general_public your application anticipated revenue from contracts and fees for services at the time of your application you did not have any official plan of targeted grant organizations but you state in later correspondence that you intend to target potential local grantors that have a common focus on health and education policy advocacy and literacy your most recent financial information does not mention contracts or fees for service but does include receipts from membership fees later correspondence states that you are not pursuing adding members at this time your organizing documents do not mention any classes of members or membership law sec_501 of the code provides an exemption for corporations organized and operated exclusively for religious charitable scientific literacy or educational_purposes no part of the net_earnings of which inures to the benefit of any shareholder or individual sec_1_501_a_-1 of the income_tax regulations defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that to be described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section not exempt if an organization fails to meet either the organizational_test or the operational_test it is sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization is not organized exclusively for one or more exempt purposes if its articles of organization expressly empower it to carry on as more than an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be regarded as exempt if more than an insubstantial part of its activities further a non- exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization may be recognized as exempt under sec_501 if charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is operated exclusively for one or more of the following purposes religious sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirements of this subsection an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 includes in the definition of educational activities the instruction or training of the individual for the purpose of improving or developing his capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community revrul_56_304 1956_2_cb_306 states that a sec_501 organization can make a distribution to an individual provided such distribution is made on a true charitable basis in furtherance of the organization’s charitable purposes however such organizations should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service section dollar_figure of revproc_2010_9 r b provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt the service will generally issue a proposed adverse determination_letter or ruling tax exemptions are matters of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions 470_f2d_849 10th cir cert_denied 414_us_864 citing 346_us_389 74s ct 98_led_132 the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances to assure that there is not abuse of the if such disclosure is not made the logical inference is that the facts if disclosed revenue laws would show that the applicant fails to meet the requirements of sec_501 74_tc_531 see also 412_f2d_1197 cert_denied 397_us_1009 furthermore the courts have repeatedly upheld the service's determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v comm’r t c memo in the 71_tc_102 the tax_court determined that an organization did not provide sufficient information for the irs to determine whether grants to individuals were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of an exempt_purpose the petitioner organization was unable to furnish any documented criteria that would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant in share network foundation v commissioner t c memo the court provided that an organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax exempt status in solution plus inc v commissioner 95_tcm_1097 the tax_court provided that a charitable organization’s programs must benefit the members of a recognized charitable_class in a nonselect manner in ohio disability association v commissioner t c memo the tax_court held that the taxpayer’s responses to service requests for additional information failed to clarify its purposes and activities and the generalizations did not provide sufficient detail to determine that it would be operated exclusively for exempt purposes therefore the service was justified in denying exempt status _ analysis you have asked us to recognize you as an organization described in sec_501 but before we can conclude that you are organized and operated exclusively for one or more exempt purposes described in sec_501 we must have a clear and unambiguous understanding of your activities under the standard described in dollar_figure of revproc_2010_9 we will recognize your exempt status only if you operations are described in sufficient detail to permit a conclusion that you will meet the requirements of sec_501 see also ohio disability association v commissioner t c memo you have not described your activities clearly or unambiguously and consequently we are unable to conclude that you meet the requirements of sec_501 furthermore your actual activities diverge from your stated purposes and neither establishes that you are operated for exclusively exempt purposes the activities described in your initial submission vary greatly from your actual activities described in subsequent correspondence rather than focusing on health-related educational activities your primary activities are focused on grantmaking to other organizations although grantmaking is permitted by sec_501 organizations it must be done in accordance with established precedent see the church in boston supra and solution plus have not provided any evidence of whether your grants were made to exempt_organizations whether the decisions were made in an objective and nondiscriminatory manner whether such grants furthered an exempt_purpose whether they benefited your officers and directors or whether you have kept adequate_records inc supra you although you did provide some general information about your potential sources of grant income your financial information does not meet the specificity required by revproc_2010_9 for example you state you do not have any members but list membership fees as actual revenues received in your most recent financial information the more recent information contains different categories of revenue and expenses and neither appears to correspond with your activities most importantly you have not established that you will operate exclusively for exempt purposes sec_1_501_c_3_-1 while analyzing healthcare and education issues as you said you planned to do in your application could be an exempt_purpose you do not appear to have conducted any analysis an exempt_organization is permitted to conduct some lobbying and grassroots lobbying as you aspired to do in advocating an informed perspective before various levels of government but you have not conducted such lobbying you also listed many activities that are not exclusively exempt such as conducting surveys of health_plans and medical groups using the results to assist those organizations by consulting presenting networking opportunities and providing start-up funds for special projects all of these are commercial activities regularly engaged in by for-profit entities your actual activities have been different from those you described in your application and do not necessarily promote exempt purposes the conferences and meetings to which you gave financial support were not clearly educational or charitable the information you provided consisted of generalizations that did not enhance our understanding of your activities and were not sufficient to determine that you are operated exclusively for exempt purposes see revproc_2010_9 supra and ohio disability supra conclusion based on the above we have concluded that you have not shown that you are operated exclusively for charitable purposes under sec_501 therefore we cannot recognize you as an exempt_organization under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs if you and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director rulings and agreements
